


Exhibit 10.2
CONFIDENTIAL


EMPLOYMENT AGREEMENT
Employment Agreement (the “Agreement”), dated as of January 14, 2015, by and
between Urban Edge Properties, a Maryland real estate investment trust (together
with its affiliates, the “Company”), with its principal offices at 888 Seventh
Avenue, New York, New York 10106 and Robert Minutoli (“Executive”).
Recitals
Vornado Realty Trust, a Maryland real estate investment trust (together with its
affiliates, “Vornado”) formed Urban Edge Properties on June 18, 2014;
Vornado expects to contribute a substantial portion of Vornado’s retail
portfolio to Urban Edge Properties and to distribute the shares of Urban Edge
Properties to Vornado’s stockholders, causing Urban Edge Properties to be a new,
independent publicly-traded company (a “Separation Event”); and
The Company and Executive desire to set forth the terms upon which the Executive
will enter into employment with the Company.
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:
Agreement
1.Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment, on the terms and conditions hereinafter set
forth.


2.Term. The term of Executive’s employment hereunder by the Company will
commence on the date of a Separation Event (the “Effective Date”) and will
continue for three years thereafter (the “Initial Period”). Following the
Initial Period, the term will automatically renew for one year periods unless
either party notifies the other party of nonrenewal at least 90 days prior to
the end of such one year period (the Initial Period and any subsequent renewal
periods, the “Employment Period”). If a Separation Event has not occurred prior
to December 31, 2015, this Agreement shall be null and void.


3.Position and Duties. During the Employment Period, Executive will serve as
Executive Vice President and Chief Operating Officer of the Company and will
report to the Company’s Chief Executive Officer. Executive will have those
powers and duties normally associated with the position of Executive Vice
President and Chief Operating Officer and such other powers and duties as may be
prescribed by or at direction of the Chief Executive Officer or the board of
directors of the Company (the “Board”), provided that such other powers and
duties are consistent with Executive’s position as Executive Vice President and
Chief Operating Officer of the Company. Executive will devote substantially all
of his working time, attention and energies during normal business hours (other
than absences due to illness or vacation) to the performance of his duties for
the Company and its affiliates. Without the consent of the Board, during the
Employment Period, Executive will not serve on the board of directors, trustees
or any similar governing body of any for-profit entity (with the exception of
any entity which has been disclosed to the Company on a list provided to the
Company by the Executive coincident with the execution of this Agreement).
Notwithstanding the above, Executive will be permitted, to the extent such
activities do not substantially interfere with the performance by Executive of
his duties and responsibilities hereunder or violate Section 11(a), (b) or (c)
of this Agreement, to (i) manage Executive’s (and his immediate family’s)
personal, financial and legal affairs, and (ii) serve on civic or charitable
boards or committees (it being expressly understood and agreed that Executive’s
continuing to serve on the board and/or committees on which Executive is
serving, or with which Executive is otherwise associated, as of the Effective
Date (each of which has been disclosed to the Company on a list provided to the
Company by the Executive coincident with the execution of this Agreement), will
be deemed not to interfere with the performance by Executive of his duties and
responsibilities under this Agreement).


4.Place of Performance. The place of employment of Executive will be at the
Company’s offices in Manhattan, New York and Paramus, New Jersey and the
Executive shall allocate his working time between such offices in his
discretion.


5.Compensation and Related Matters.






--------------------------------------------------------------------------------




(a)Base Salary. During the Employment Period, the Company will pay Executive a
base salary at the rate of not less than $500,000 per year (“Base Salary”).
Executive’s Base Salary will be paid in approximately equal installments in
accordance with the Company’s customary payroll practices. If Executive’s Base
Salary is increased by the Company, such increased Base Salary will then
constitute the Base Salary for all purposes of this Agreement.


(b)Annual Bonus (Annual Incentive Awards). During the Employment Period,
Executive will be entitled to receive an annual target bonus of not less than
100% of Base Salary, payable 100% in cash.


(c)Long-Term Incentive Awards. During the Employment Period, Executive will
receive annual grants under the Company’s long-term incentive compensation plans
of a number of long-term incentive partnership units equal to $350,000 divided
by the fair market value of the Company’s stock on the date of grant. Such
long-term incentive partnership units will vest ratably over three years from
the grant date, subject to continued employment with the Company through each
vesting date.


(d)One-Time Equity Awards following Effective Date.


(i)Vested LTIP Units. As soon as reasonably practicable after the Effective
Date, the Company will grant Executive a number of fully vested long-term
incentive partnership units (the “Initial Vested LTIP Units”) equal to
$2,000,000, divided by the volume-weighted average trading price (the “Average
UE Price”) of the Company’s stock on the New York Stock Exchange for the twenty
trading days following (but not including) the Effective Date.


(ii)Restricted LTIP Units. As soon as reasonably practicable after the Effective
Date, the Company will grant Executive a number of long-term incentive
partnership units (the “Initial Restricted LTIP Units”) equal to $600,000,
divided by the Average UE Price. The Initial Restricted LTIP Units will vest
ratably over four years from the grant date, subject to continued employment
with the Company through each vesting date.


(e)Welfare, Pension and Incentive Benefit Plans. During the Employment Period,
Executive will be entitled to participate in such 401(k) and employee welfare
and benefit plans and programs of the Company as are made available to the
Company’s senior level executives or to its employees generally, as such plans
or programs may be in effect from time to time, including, without limitation,
health, medical, dental, long-term disability and life insurance plans.
Additionally, the Company will within 30 days following receipt from Executive
of written evidence of premiums paid by Executive for life, disability and/or
similar insurance policies, reimburse Executive for the amount of such premiums
in an amount not to exceed $30,000 in any calendar year.


(f)Expenses. The Company will promptly reimburse Executive for all reasonable
business expenses upon the presentation of reasonably itemized statements of
such expenses in accordance with the Company’s policies and procedures now in
force or as such policies and procedures may be modified with respect to all
senior executive officers of the Company.


(g)Vacation. Executive will be entitled to four weeks of vacation annually.


(h)Tax Treatment. The parties agree that all equity awards contemplated by this
Agreement will be structured in a mutually agreeable tax efficient way,
including by structuring the awards through the operating partnership.


6.Reasons for Termination. Executive’s employment hereunder may or will be
terminated during the Employment Period under the following circumstances:


(a)Death. Executive’s employment hereunder will terminate upon his death.


(b)Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been substantially unable to perform his
duties hereunder for a continuous period of 180 days, the Company may terminate
Executive’s employment hereunder for “Disability”. During any period that
Executive fails to perform his duties hereunder as a result of incapacity due to
physical or mental illness, Executive will continue to receive his full Base
Salary set forth in Section 5(a) until his employment terminates.


(c)Cause. The Company may terminate Executive’s employment for Cause. For
purposes of this Agreement, the Company will have “Cause” to terminate
Executive’s employment upon Executive’s:


(i)conviction of, or plea of guilty or nolo contendere to, a felony;






--------------------------------------------------------------------------------




(ii)willful and continued failure to use reasonable best efforts to
substantially perform his duties hereunder (other than such failure resulting
from Executive’s incapacity due to physical or mental illness or subsequent to
the issuance of a Notice of Termination by Executive for Good Reason) that
Executive fails to remedy to the reasonable satisfaction of the Company within
30 days after written notice is delivered by the Company to Executive that sets
forth in reasonable detail the basis of Executive’s failure to use reasonable
best efforts to substantially perform his duties hereunder; or


(iii)willful misconduct (including, but not limited to, a willful breach of the
provisions of Section 11) that is or may reasonably be expected to have a
material adverse effect on the reputation or interests of the Company.
For purposes of this Section 6(c), no act, or failure to act, by Executive will
be considered “willful” if taken or omitted in the good faith belief that the
act or omission was in, or not opposed to, the best interests of the Company.
(d)Good Reason. Executive may terminate his employment for “Good Reason” within
90 days after Executive has actual knowledge of the occurrence, without the
written consent of Executive, of one of the following events that has not been
cured within 30 days after written notice thereof has been given by Executive to
the Company setting forth in reasonable detail the basis of the event (provided
that such notice must be given to the Company within 30 days of the Executive
becoming aware of such condition):


(i)a material reduction by the Company in Executive’s Base Salary, annual bonus
opportunity or the aggregate level of employee benefits made available to
Executive under this Agreement;


(ii)a material diminution in Executive’s position, authority, duties or
responsibilities;


(iii)a relocation of Executive’s location of employment to a location outside of
Manhattan, New York or, for the Paramus, New Jersey office, a location more than
30 miles outside Paramus, New Jersey; or


(iv)the Company’s material breach of any provision of this Agreement, which will
be deemed to include (a) the Executive not holding the title of Chief Operating
Officer of the Company, (b) delivery by the Company of a notice of non-renewal
of this Agreement, (c) failure of a successor to the Company to assume this
Agreement in accordance with Section 13(a) below and (d) a material change in
the Executive’s reporting relationship such that Executive no longer reports to
the Chief Executive Officer of the Company.


Executive’s continued employment during the 90-day period referred to above in
this paragraph (d) shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.
(e)Without Cause. The Company may terminate Executive’s employment hereunder
without Cause by providing Executive with a Notice of Termination (as defined in
Section 7). This means that, notwithstanding this Agreement, Executive’s
employment with the Company will be “at will.”


(f)Without Good Reason. Executive may terminate his employment hereunder without
Good Reason by providing the Company with a Notice of Termination.


7.Termination Procedure.


(a)Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than termination
pursuant to Section 6(a)) will be communicated by written Notice of Termination
to the other party hereto in accordance with Section 14. For purposes of this
Agreement, a “Notice of Termination” means a notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated if the
termination is based on Sections 6(b), (c) or (d).


(b)Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated pursuant to Section 6(b) (Disability), the
date set forth in the Notice of Termination, and (iii) if Executive’s employment
is terminated for any other reason, the date on which a Notice of Termination is
given or any later date (within 30 days after the giving of such notice) set
forth in such Notice of Termination; provided, however, that if such termination
is due to a Notice of Termination by Executive, the Company shall have the right
to accelerate such notice and make the Date of Termination the date of the
Notice of Termination or such other date prior to the Executive’s intended Date
of Termination as the Company deems appropriate, which acceleration shall in no
event be deemed a termination by the Company without Cause or constitute Good
Reason.






--------------------------------------------------------------------------------




(c)Removal from any Boards and Position. Upon the termination of Executive’s
employment with the Company for any reason, he shall be deemed to resign (i)
from the board of trustees or directors of any subsidiary of the Company and/or
any other board to which he has been appointed or nominated by or on behalf of
the Company (including the Board), and (ii) from any position with the Company
or any subsidiary of the Company, including, but not limited to, as an officer
and director of the Company and any of its subsidiaries.


8.Compensation upon Termination. This Section provides the payments and benefits
to be paid or provided to Executive as a result of his termination of
employment. Except as provided in this Section 8, Executive shall not be
entitled to anything further from the Company as a result of the termination of
his employment, regardless of the reason for such termination.


(a)Termination for Any Reason. Following the termination of Executive’s
employment, regardless of the reason for such termination and including, without
limitation, a termination of his employment by the Company for Cause or by
Executive without Good Reason or upon expiration of the Employment Period, the
Company will:


(i)pay Executive (or his estate in the event of his death) as soon as
practicable following the Date of Termination (A) any earned but unpaid Base
Salary, (B) any unpaid annual bonus for the year preceding the year of
termination if the relevant measurement period for such bonus concluded prior to
the Date of Termination, and (C) any accrued and unused vacation pay, through
the Date of Termination;


(ii)reimburse Executive as soon as practicable following the Date of Termination
for any amounts due Executive pursuant to Section 5(f) (unless such termination
occurred as a result of misappropriation of funds); and


(iii)provide Executive with any compensation and/or benefits as may be due or
payable to Executive in accordance with the terms and provisions of any employee
benefit plans or programs of the Company.


Upon any termination of Executive’s employment hereunder, except as otherwise
provided herein, Executive (or his beneficiary, legal representative or estate,
as the case may be, in the event of his death) shall be entitled to such rights
in respect of any equity awards theretofore made to Executive, and to only such
rights, as are provided by the plan or the award agreement pursuant to which
such equity awards have been granted to Executive or other written agreement or
arrangement between Executive and the Company, provided that all vested stock
options shall remain exercisable for 60 days following such termination (or if
earlier, through the expiration of the scheduled term of such award).
(b)Termination by Company without Cause or by Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, Executive will be entitled to the payments and
benefits provided in Section 8(a) hereof and, in addition, the Company will,
subject to the following paragraph, pay to Executive (i) a lump sum amount equal
to the Severance Amount, (ii) the Pro Rata Bonus paid at the time bonuses are
paid to similarly situated employees of the Company, (iii) the Medical Benefits,
(iv) the Vesting Benefits, and (v) if the Initial Vested LTIP Units and the
Initial Restricted LTIP Units have not been granted as of the Date of
Termination, the Make-Whole Severance Payment.


(i)The “Severance Amount” will be equal to:


(A)if such termination is within three (3) months prior to or in connection with
(and in each case subject to the consummation of), or within two years
following, a Change in Control of the Company (a “Qualifying CIC Termination”),
2.5 times the sum of Executive’s: (x) current Base Salary, and (y) target annual
incentive bonus; or


(B)if such termination is not a Qualifying CIC Termination, 1.5 times the sum of
Executive’s (x) current Base Salary, and (y) target annual incentive bonus.


(ii)The “Pro Rata Bonus” will be equal to (A) if such termination is a
Qualifying CIC Termination, the greater of Executive’s target annual incentive
bonus or the annual incentive bonus earned in the year of termination based on
actual performance or (B) if such termination is not a Qualifying CIC
Termination, Executive’s annual incentive bonus earned in the year of
termination based on actual performance; in either case multiplied by the number
of days in the year up to and including the Date of Termination and divided by
365.


(iii)The “Medical Benefits” require the Company to provide Executive medical
insurance coverage substantially identical to that provided to other senior
executives of the Company (which may be provided pursuant to the Consolidated
Omnibus Budget Reconciliation Act) for (A) if such termination is a Qualifying
CIC Termination, two years following the Termination Date or (B) if such
termination is not a Qualifying CIC Termination, one year following the
Termination Date. If




--------------------------------------------------------------------------------




this agreement to provide benefits continuation raises any compliance issues or
impositions of penalties under the Patient Protection and Affordable Care Act or
other applicable law, then the parties agree to modify this Agreement so that it
complies with the terms of such laws without impairing the economic benefit to
Executive.


(iv)The “Vesting Benefits” mean vesting of all service-based vesting conditions
on Executive’s unvested equity awards on the Date of Termination; provided that
such awards will remain subject to any performance-based vesting conditions.


(v)The “Make-Whole Severance Payment” means a lump sum cash payment equal to
$2,600,000.


(vi)“Change in Control” shall mean:


(A)Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d‑3 promulgated under the Exchange Act) of 30% or more of either (1) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 8(b)(vi), the following acquisitions shall
not constitute a Change of Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its affiliates or (iv) any acquisition by any corporation pursuant to
a transaction that complies with Sections 8(b)(vi)(C)(1), 8(b)(vi)(C)(2) and
8(b)(vi)(C)(3);


(B)Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;


(C)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (3) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or


(D)Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.






--------------------------------------------------------------------------------




As a condition to the payments and other benefits pursuant to the preceding
paragraph (other than payments and benefits provided in Section 8(a) hereof),
Executive must execute a separation and general release agreement (the
“Release”) in substantially the form typically used by the Company in connection
with severance pay modified to reflect the terms of this Agreement. Subject to
Section 9 hereof, the lump sum payments set forth above shall be paid to
Executive within 30 days after such Release becomes effective; provided,
however, that if Executive’s Date of Termination occurs on or after November 1
of a given calendar year, such payment shall, subject to Section 9 hereof, be
paid in January of the immediately following calendar year.
(c)Disability. In the event Executive’s employment is terminated for Disability
pursuant to Section 6(b), Executive will be entitled to the payments and
benefits provided in Section 8(a) hereof and to vesting of the Initial
Restricted LTIP Units on the Date of Termination (the “Death and Disability
Vesting Benefits”).


(d)Death. If Executive’s employment is terminated by his death, the Executive’s
beneficiary, legal representative or estate, as the case may be, will be
entitled to the payments and benefits provided in Section 8(a) hereof and the
Death and Disability Vesting Benefits.


(e)Retirement after end of Initial Period. If Executive retires after the
Initial Period by (1) providing the Company at least 12 months’ advance written
notice of such retirement and (2) actively assisting the Company during the
notice period in transitioning Executive’s duties to a successor, then Executive
will be entitled to the payments and benefits provided in Section 8(a) hereof
and to vesting of all service-based vesting conditions on Executive’s unvested
equity awards; provided that such awards will remain subject to any
performance-based vesting conditions.


9.409A and Termination. Notwithstanding the foregoing, if necessary to comply
with the restriction in Section 409A(a)(2)(B) of the Internal Revenue Code of
1986, as amended (the “Code”) concerning payments to “specified employees” (as
defined in Section 409A of the Code and applicable regulations thereunder,
“Section 409A”) any payment on account of Executive’s separation from service
that would otherwise be due hereunder within six months after such separation
shall nonetheless be delayed until the first business day of the seventh month
following Executive’s date of termination and the first such payment shall
include the cumulative amount of any payments that would have been paid prior to
such date if not for such restriction, together with interest on such cumulative
amount during the period of such restriction at a rate, per annum, equal to the
applicable federal short-term rate (compounded monthly) in effect under Section
1274(d) of the Code on the Date of Termination. Notwithstanding anything
contained herein to the contrary, Executive shall not be considered to have
terminated employment with the Company for purposes of Section 8 hereof unless
he would be considered to have incurred a “separation from service” from the
Company within the meaning of Section 409A.


10.Section 280G. In the event that any payments or benefits otherwise payable to
Executive (1) constitute “parachute payments” within the meaning of Section 280G
of the Code, and (2) but for this Section 10, would be subject to the excise tax
imposed by Section 4999 of the Code, then such payments and benefits will be
either (x) delivered in full, or (y) delivered as to such lesser extent that
would result in no portion of such payments and benefits being subject to excise
tax under Section 4999 of the Code, whichever of the foregoing amounts, taking
into account the applicable federal, state and local income and employment taxes
and the excise tax imposed by Section 4999 of the Code (and any equivalent state
or local excise taxes), results in the receipt by Executive on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such payments and benefits may be taxable under Section 4999 of the
Code. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 10 will be made in writing by Golden
Parachute Tax Solutions, LLC or such other nationally-recognized accounting firm
selected by Executive in his discretion (the “Accountants”), whose determination
will be conclusive and binding upon Executive and the Company for all purposes.
For purposes of making the calculations required by this Section 10, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive agree to furnish to the Accountants such information and documents
as the Accountants may reasonably request in order to make a determination under
this provision. The Company will bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this provision. Any
reduction in payments and/or benefits required by this provision will occur in
the following order: (1) reduction of cash payments; (2) reduction of vesting
acceleration of equity awards; and (3) reduction of other benefits paid or
provided to Executive. In the event that acceleration of vesting of equity
awards is to be reduced, such acceleration of vesting will be cancelled in the
reverse order of the date of grant for equity awards. If two or more equity
awards are granted on the same date, each award will be reduced on a pro-rata
basis.


11.Confidential Information, Ownership of Documents; Non-Competition;
Non-Solicitation.


(a)Confidential Information. During the Employment Period and thereafter,
Executive shall hold in a fiduciary capacity for the benefit of the Company all
trade secrets and confidential information, knowledge or data relating to the
Company




--------------------------------------------------------------------------------




and its businesses and investments, which shall have been obtained by Executive
during Executive’s employment by the Company and which is not generally
available public knowledge (other than by acts by Executive in violation of this
Agreement). Except as may be required or appropriate in connection with his
carrying out his duties under this Agreement, Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
any legal process, any statutory obligation or order of any court or statutory
tribunal of competent jurisdiction, or as is necessary in connection with any
adversarial proceeding against the Company (in which case Executive shall use
his reasonable best efforts in cooperating with the Company in obtaining a
protective order against disclosure by a court of competent jurisdiction),
communicate or divulge any such trade secrets, information, knowledge or data to
anyone other than the Company and those designated by the Company or on behalf
of the Company in the furtherance of its business or to perform duties
hereunder.


(b)Removal of Documents; Rights to Products. Executive may not remove any
records, files, drawings, documents, models, equipment, and the like relating to
the Company’s business from the Company’s premises without its written consent,
unless such removal is in the furtherance of the Company’s business or is in
connection with Executive’s carrying out his duties under this Agreement and, if
so removed, they will be returned to the Company promptly after termination of
Executive’s employment hereunder, or otherwise promptly after removal if such
removal occurs following termination of employment. Executive shall and hereby
does assign to the Company all rights to trade secrets and other products
relating to the Company’s business developed by him alone or in conjunction with
others at any time while employed by the Company. In the event of any conflict
between the provision of this paragraph and of any applicable employee manual or
similar policy of the Company, the provisions of this paragraph will govern.


(c)Protection of Business. During the Employment Period and until the first
anniversary of the applicable Date of Termination the Executive will not (i)
engage in any Competing Business (as defined below) or pursue or attempt to
develop any project known to Executive and which the Company is pursuing,
developing or attempting to develop as of the Date of Termination (a “Project”),
directly or indirectly, alone, in association with or as a shareholder,
principal, agent, partner, officer, director, employee or consultant of any
other organization, (ii) divert to any entity which is engaged in any business
conducted by the Company any Project, corporate opportunity or any customer of
the Company, or (iii) solicit any officer, employee (other than secretarial
staff) or consultant of any of the Company to leave the employ of any of the
Company. Notwithstanding the preceding sentence, Executive shall not be
prohibited from owning less than 1% percent of any publicly-traded corporation,
whether or not such corporation is in competition with the Company. If, at any
time, the provisions of this Section 11(c) shall be determined to be invalid or
unenforceable, by reason of being vague or unreasonable as to duration or scope
of activity, this Section 11(c) shall be considered divisible and shall become
and be immediately amended to only such duration and scope of activity as shall
be determined to be reasonable and enforceable by the court or other body having
jurisdiction over the matter; and Executive agrees that this Section 11(c) as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein. “Competing Business” means any business
the primary business of which is being engaged in by the Company as a principal
business of the Date of Termination (including, without limitation, the
development, owning and operating of commercial real estate in the principal
geographical markets in which the Company operates on the date of termination
and the acquisition and disposition of commercial real estate in those markets
for the purpose of development, owning and operating such real estate).


(d)Injunctive Relief. In the event of a breach or threatened breach of this
Section 11, Executive agrees that the Company shall be entitled to injunctive
relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach, Executive acknowledging that damages would be inadequate and
insufficient.


(e)Continuing Operation. Except as specifically provided in this Section 11, the
termination of Executive’s employment or of this Agreement shall have no effect
on the continuing operation of this Section 11.


12.Indemnification.


(a)The Company agrees that if Executive is made a party to or threatened to be
made a party to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that
Executive is or was a trustee, director or officer of the Company or is or was
serving at the request of the Company or any subsidiary or either thereof as a
trustee, director, officer, member, employee or agent of another corporation or
a partnership, joint venture, trust or other enterprise, including, without
limitation, service with respect to employee benefit plans, whether or not the
basis of such Proceeding is alleged action in an official capacity as a trustee,
director, officer, member, employee or agent while serving as a trustee,
director, officer, member, employee or agent, Executive shall be indemnified and
held harmless by the Company to the fullest extent authorized by applicable law
(including the advancement of applicable, reasonable legal fees and expenses),
as the same exists or may hereafter be amended, against all Expenses incurred or
suffered by Executive in connection therewith, and such indemnification shall
continue as to Executive even if Executive has ceased to be an officer,
director, trustee or agent, or is no longer employed by the Company and shall
inure to the benefit of his heirs, executors and administrators.






--------------------------------------------------------------------------------




(b)Executive will be entitled to coverage under the Company’s directors’ and
officers’ liability insurance policy on the same terms as for the Company’s
other officers.


13.Successors; Binding Agreement.


(a)Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred except that the Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.


(b)Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his rights to
payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. If Executive should die following his Date of
Termination while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts unless otherwise provided herein shall be
paid in accordance with the terms of this Agreement to such person or persons so
appointed in writing by Executive, or otherwise to his legal representatives or
estate.


14.Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:


If to Executive:


Mr. Robert Minutoli
[Address on file with the Company]


If to the Company:
Urban Edge Properties
888 Seventh Avenue
New York, New York 10106
Tel: 212-894-7000


Attention: Jeffrey Olson and Donald Casey
15.Resolution of Differences Over Breaches of Agreement. The parties shall use
good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof, first in accordance with the
Company’s internal review procedures, except that this requirement shall not
apply to any claim or dispute under or relating to Section 11 of this Agreement.
If despite their good faith efforts, the parties are unable to resolve such
controversy or claim through the Company’s internal review procedures, then such
controversy or claim shall be resolved by arbitration in Manhattan, New York, in
accordance with the rules then applicable of the American Arbitration
Association (provided that the Company shall pay the filing fee and all hearing
fees, arbitrator expenses and compensation fees, and administrative and other
fees associated with any such arbitration), and judgment upon the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof. If
any contest or dispute shall arise between the Company and Executive regarding
any provision of this Agreement, the Company shall reimburse Executive for all
legal fees and expenses reasonably incurred by Executive in connection with such
contest or dispute, but only if Executive is successful in respect of
substantially all of Executive’s claims brought and pursued in connection with
such contest or dispute. Additionally, the Company will reimburse Executive for
reasonable legal fees and expenses incurred by Executive in connection with the
negotiation and preparation of this Agreement (including, but not limited to,
the term sheet between the parties) up to $15,000 as soon as reasonably
practicable following the date hereof.


16.Miscellaneous.


(a)Amendments. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.






--------------------------------------------------------------------------------




(b)Full Settlement. The Company’s obligations to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder will not
(absent fraud or willful misconduct or a termination for Cause) be affected by
any set-offs, counterclaims, recoupment, defense, or other claim, right or
action that the Company may have against Executive or others. After termination
of the Employment Period, in no event will the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts will not be reduced whether or not the Executive obtains other
employment.


(c)Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York without
regard to its conflicts of law principles.


17.Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, term sheets, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter. Any other prior agreement of the parties hereto in respect of
the subject matter contained herein is hereby terminated and cancelled, other
than any equity agreements or any compensatory plan or program in which the
Executive is a participant on the Effective Date.


18.409A Compliance.


(a)This Agreement is intended to comply with the requirements of Section 409A.
To the extent that any provision in this Agreement is ambiguous as to its
compliance with Section 409A or to the extent any provision in this Agreement
must be modified to comply with Section 409A (including, without limitation,
Treasury Regulation 1.409A-3(c)), such provision shall be read, or shall be
modified (with the mutual consent of the parties, which consent shall not be
unreasonably withheld), as the case may be, in such a manner so that all
payments due under this Agreement shall comply with Section 409A. For purposes
of Section 409A, each payment made under this Agreement shall be treated as a
separate payment. In no event may Executive, directly or indirectly, designate
the calendar year of payment.


(b)All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.


(c)Executive further acknowledges that any tax liability incurred by Executive
under Section 409A of the Code is solely the responsibility of Executive.


19.Representations. Executive represents and warrants to the Company that he is
under no contractual or other binding legal restriction which would prohibit his
from entering into and performing under this Agreement or that would limit the
performance his duties under this Agreement.


20.Withholding Taxes. The Company may withhold from any amounts or benefits
payable under this Agreement income taxes and payroll taxes that are required to
be withheld pursuant to any applicable law or regulation.


21.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
Photographic, faxed or PDF copies of such signed counterparts may be used in
lieu of the originals for any purpose.


[signature page follows]
















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.


URBAN EDGE PROPERTIES
 
EXECUTIVE
By:
/s/ Jeffrey Olson
 
/s/ Robert Minutoli
 
Jeffrey Olson
Chief Executive Officer
 
Robert Minutoli







